Citation Nr: 0413421	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for pancreatitis, 
including due to exposure to Agent Orange.

2.  Entitlement to service connection for type II diabetes 
mellitus, including due to exposure to Agent Orange.

3.  Entitlement to service connection for coronary artery 
disease, including due to exposure to Agent Orange.

4.  Entitlement to service connection for kidney stones, 
including due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for pancreatitis, 
type II diabetes mellitus, coronary artery disease, and 
kidney stones, including due to exposure to Agent Orange.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran testified at a videoconference hearing at the 
Chicago RO before the undersigned Veterans Law Judge in 
October 2003.  He submitted additional evidence in support of 
his claims and testified that that he was not waiving RO 
review of that evidence.  Consequently, a remand is required.  
See 38 C.F.R. § 19.31(c) (2003).  

Additionally, the Board notes that the veteran referred to 
several private medical doctors who have provided treatment 
for his disabilities.  The RO should ensure that all 
identified evidence is obtained and associated with the 
record in accordance with the Veterans Claims Assistance Act 
of 2000.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should provide the veteran the 
opportunity to identify the names and 
addresses of the medical care identified 
at the October 2003 videoconference 
hearing who treated him for his claimed 
disabilities.  After securing the 
necessary release, the RO should obtain 
these records.  

2.  The RO should then readjudicate the 
issues on appeal with consideration of 
the additional evidence associated with 
the claims folder subsequent to 
certification of the appeal to the Board.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


